DETAILED ACTION
This is a response to applicant’s submissions filed on 1/28/2022.  Claims 14-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the reference numbers are blurred in figs. 1-4.  In addition, the reference lines in fig. 3 are faint such that they are indeterminate, making it unclear what is being shown.  
The drawings are objected to because there are no reference labels in figs. 5-8.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drive shaft tongues and the planet carrier tongues (claim 26) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendments to the specification and abstract filed on 1/28/2022 have been received and entered.  
The disclosure is objected to because of the following informalities:  
The specification references a tongue on a carrier, a tongue on a sun gear drive shaft, and a tongue on a motor drive shaft (pgs. 7, 9, 11, and 12).  However, it is unclear what these tongues comprise and where the are located since they have no corresponding reference in the drawings.  It is noted that “tongue” is not a term in the art.
Appropriate correction is required.



Claim Objections
Claim 14 is objected to because of the following informalities:    
in claim 14, lines 6-7, element “addendum height coefficient haP” should be corrected to --addendum height coefficient h*aP--;
in claim 26, lines 3-5, element “each of the at least two planetary gearboxes includes a drive shaft tongue arranged in a non-rotatable manner on the drive shaft of the sun gear on the front side and a planet carrier tongue is arranged in a non-rotatable manner on an output side of the planet carrier” should be corrected to --each of the at least two planetary gearboxes includes a drive shaft tongue arranged in a non-rotatable manner on the drive shaft of the respective sun gear on the front side and a planet carrier tongue is arranged in a non-rotatable manner on an output side of the respective planet carrier--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 26, lines 3-4, the phrase “each of the at least two planetary gearboxes includes a drive shaft tongue arranged in a non-rotatable manner on the drive shaft of the sun gear on the front side” renders the claim indefinite because it is unclear which direction “the front side” is referencing since “front” can change depending on the orientation of the gearbox with regard to the user.  Applicant should use terms which stay the same in different gearbox orientations, such as “input” and “output”.  It is also unclear if the “side” being referenced is attached to the sun gear, the drive shaft, or another element of the gearbox.
	
Allowable Subject Matter
Claims 14-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 14, the prior art does not disclose or render obvious the claimed ranges of the addendum modification coefficients x and the addendum height coefficients h*aP for each of the elements of the planetary gear set.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the International search report was filed with the application and indicates that Roth is an 'A' reference, which indicates that it discloses background information (Applicant’s Response, pg. 10), it is noted that the International Search Report gives an ‘A’ reference to a document by Roth titled “Evolventenverzahnungen mit Extremen Eigenschaften”.  The information disclosure statement filed by applicant on 9/22/2020 references a document by Roth titled “Zahnradtechnik-Evolventen-Sonderverzahnungen zur Getriebeverbesserung”.  That is, the document referenced by the International Search Report is not the same document referenced by the information disclosure statement filed by applicant on 9/22/2020.  Further, there is no copy of either reference in the case file.  The information related to these two documents is not considered.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713. The examiner can normally be reached Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Erin D Bishop/Primary Examiner, Art Unit 3619